DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendments received after a Non-Final Rejection on 11 January 2021. Claims 1-12 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (U.S. Patent Application Publication 2019/0119064) in view of Samchukov et al. (U.S. Patent 9,445,841).
Regarding claims 1 and 3-6, Wong et al. disclose (as to part of claim 1) a device (400) capable of tensioning a wire (412) in conjunction with an external bone fixation (EBF) device (100) comprising a tensioning mechanism (406) capable of applying tension to a wire (412); a swivel hinge body (402) coupled to (i.e. via 464) the tensioning mechanism, the swivel hinge body comprising two forks (i.e. forks defined by 456a as best seen in Figure 7A) extending in a plane (i.e. plane defined along X1 as best seen in Figure 7C) parallel from (i.e. parallel from a central longitudinal axis extending through 402 extending parallel to the plane) the swivel hinge body; and a lower lip (465b) extending from the swivel hinge body in parallel with the two forks (i.e. an axis extending through 456b is fully capable of extending parallel with the two forks); a swivel pin (480); and a swivel block (474) positioned between the lower lip and the plane of the two forks (positioning as best seen in Figure 7C) and held in place by the swivel pin such that the swivel block is able to rotate in an arc (see paragraphs 0075 and 0076) with respect to the lower lip and the swivel hinge body, the swivel block comprising a swivel block face (482), wherein the swivel block is capable of fitting against an edge (180a) of a component (142a) of the EBF device such that, when the tensioning mechanism is applying tension to the wire, the swivel hinge body is prevented from deflecting from an angle formed by the wire and the edge (see paragraph 0079), wherein (as to claim 3) the component of the EBF device is a plate (142a, i.e. a ring-shaped plate), wherein (as to claim 4) the component of the EBF device is a post (271) (i.e. an upright support, see Note below regarding the term “post”), wherein (as to claim 5) the component of the EBF device is a ring (142a), and wherein (as to claim 6) a distance (i.e. distance defined by 456a) between the forks is 
	Wong et al. disclose the swivel block being capable of fitting against the edge of the component and that the fitting can be accomplished by textured or otherwise threated surfaces that prevent movement of the device with respect to the EBF (see paragraphs 0076 and 0079); however, fail to explicitly disclose wherein (as to the remainder of claim 1) the swivel block is capable of fitting flush against the edge of the component. Samchukov et al. teach the use of a block 112) capable of being used as a component of a tensioning mechanism (110) to apply tension to a wire (104), wherein the block is capable of fitting flush (i.e. mating or fitting snugly, see Note below regarding the term “flush”) against (i.e. via the shape of 604) an edge (i.e. edge defined by 408) of a component (402) of an external bone fixation device (106) (see Figures 1-7, and column 6, lines 16-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Wong et al. with wherein the swivel block is capable of fitting flush against the edge of the component in view of Samchukov et al. in order to provide an alternative, well-known and obvious means for providing a surface interaction prevent undesired movement.
Regarding claim 2, Wong et al. disclose an actuating mechanism for tensioning a wire (see Figure 6, and paragraph 0067); however, fail to explicitly disclose the tensioning mechanism being a ratchet device. Samchukov et al. teach the use of a tensioning mechanism (110) for applying tension to a wire (104), wherein the tensioning 
	Regarding claims 7 and 9-12, Wong et al. disclose (as to part of claim 7) a swivel hinge (402) capable of being used with a tensioning device (400) capable of tensioning a wire (412) in conjunction with an external bone fixation (EBF) device (100) comprising a swivel hinge body (i.e. body defined by 402) capable of being attached to (i.e. via 464) a tensioning mechanism (406), the swivel hinge body comprising two forks (i.e. forks defined by 456a as best seen in Figure 7A) extending in a plane (i.e. plane defined along X1 as best seen in Figure 7C) parallel from (i.e. parallel from a central longitudinal axis extending through 402 extending parallel to the plane) the swivel hinge body; and a lower lip (465b) extending from the swivel hinge body in parallel with the two forks (i.e. an axis extending through 456b is fully capable of extending parallel with the two forks); a swivel pin (480); and a swivel block (474) positioned between the lower lip and the plane of the two forks (positioning as best seen in Figure 7C) and held in place by the swivel pin such that the swivel block is able to rotate in an arc (see paragraphs 0075 and 0076) with respect to the lower lip and the swivel hinge body, the swivel block comprising a swivel block face (482), wherein the swivel block is capable of fitting against an edge (180a) of a component (142a) of the EBF device such that, when the tensioning mechanism is applying tension to the wire, the swivel hinge body is as to claim 9) the component of the EBF device is a plate (142a, i.e. a ring-shaped plate), wherein (as to claim 10) the component of the EBF device is a post (271) (i.e. an upright support, see Note below regarding the term “post”), wherein (as to claim 11) the component of the EBF device is a ring (142a), and wherein (as to claim 12) a distance (i.e. distance defined by 456a) between the forks is sufficient both to fit around a fixation bolt (332) of the EBF device and to prevent the fixation bolt from turning when the fixation bolt is secured to the component (see Figure 11, and paragraph 0077) (see Figures 1A-23B, and paragraphs 0058-0088).
Wong et al. disclose the swivel block being capable of fitting against the edge of the component and that the fitting can be accomplished by textured or otherwise threated surfaces that prevent movement of the device with respect to the EBF (see paragraphs 0076 and 0079); however, fail to explicitly disclose wherein (as to the remainder of claim 7) the swivel block is capable of fitting flush against the edge of the component. Samchukov et al. teach the use of a block 112) capable of being used as a component of a tensioning mechanism (110) to apply tension to a wire (104), wherein the block is capable of fitting flush (i.e. mating or fitting snugly, see Note below regarding the term “flush”) against (i.e. via the shape of 604) an edge (i.e. edge defined by 408) of a component (402) of an external bone fixation device (106) (see Figures 1-7, and column 6, lines 16-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Wong et al. with wherein the swivel block is capable of fitting flush against the edge of the component in view of Samchukov et al. in order to provide an alternative, well-
Regarding claim 8, Wong et al. disclose an actuating mechanism for tensioning a wire (see Figure 6, and paragraph 0067); however, fail to explicitly disclose the tensioning mechanism being a ratchet device. Samchukov et al. teach the use of a tensioning mechanism (110) for applying tension to a wire (104), wherein the tensioning mechanism is a ratchet device (see Figures 1 and 13, column 3, lines 46-57, and column 5, line 50 – column 6, line 15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Wong et al. with the tensioning mechanism being a ratchet device in view of Samchukov et al. in order to provide a well-known, obvious means for accurately controlling the amount of tensioning force applied to the wire.
	Note: For examination purposes and in keeping with the broadest reasonable interpretation, the term “flush” is being treated as arranged edge to edge so as to fit snugly (definition taken from https://www.merriam-webster.com/dictionary/flush), and the term “post” is being treated as a piece (as of timber or metal) fixed firmly in an upright position especially as a stay or support (definition taken from https://www.merriam-webster.com/dictionary/post).
Response to Arguments
The applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record in this action for any teaching or matter specifically challenged in the argument.
amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f). The applicant has failed to present any evidence as to either of these two scenarios. Pointing to the specification does not provide the required evidence. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)). Page 4 also states that because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Therefore, the interpretation under 35 U.S.C. 112(f) stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110.  The examiner can normally be reached on TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775